[FORM] CHANGE IN CONTROL AGREEMENT




THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) entered into and effective
as of the [•] day of [•], between SOUTHWEST GAS CORPORATION, a California
corporation (together with its successors, the “Company”), and [•] (the
“Executive”).


WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
continuing possibility of a change in control of the Company is unsettling to
the Executive and other officers of the Company;


WHEREAS, the Board wishes to assure a continuing dedication by the Executive to
his duties to the Company, notwithstanding the occurrence or potential
occurrence of a change in control of the Company;


WHEREAS, the Board believes it is important, should the Company receive
proposals from third parties with respect to its future, to enable the
Executive, without being influenced by the uncertainties of his own situation,
to assess and advise the Board whether such proposals would be in the best
interests of the Company and its shareholders and to take such other action
regarding such proposals as the Board might determine to be appropriate; and


WHEREAS, the Board wishes to demonstrate to officers of the Company that the
Company is concerned with the welfare of its officers and intends to see that
loyal officers are treated fairly.


NOW, THEREFORE, the Company and the Executive agree as follows:


1.  
TERM



The term of this Agreement shall commence on [•] and shall continue in effect
until the Company’s termination of this Agreement by providing Executive with
written notice of such termination at least twelve (12) months prior to the
proposed termination date, provided that such termination notice shall be deemed
to be null and void (and this Agreement shall continue in full force and effect)
if prior to such proposed termination date a Change in Control occurs or another
event occurs that is expected to result in a Change in Control.  Notwithstanding
the foregoing, this Agreement shall not terminate during the Protection Period
or the Severance Period, in each case as defined below.


2.  
DEFINITIONS



As used in this Agreement:
 
 
                (a)           “Cause” means (i) a material act of theft,
misappropriation, or conversion of corporate funds committed by the Executive or
(ii) the Executive’s demonstrably

 
 

--------------------------------------------------------------------------------

 



willful, deliberate and continued failure to follow reasonable directives of the
Board or the Chief Executive Officer of the Company which are within the
Executive’s ability to perform.  The Executive shall not be deemed to have been
terminated for Cause unless and until:  (x) there shall have been delivered to
the Executive a copy of a resolution duly adopted by the Board in good faith at
a meeting of the Board called and held for such purpose (after reasonable notice
to the Executive and an opportunity for the Executive, together with his
counsel, to be heard before the Board) finding that the Executive was guilty of
conduct set forth above and specifying the particulars thereof in reasonable
detail; and (y) if the Executive contests such finding (or a conclusion that he
has failed to timely cure the performance in response thereto), the arbitrator,
by final determination in an arbitration proceeding pursuant to Section 5
hereof, has concluded that the Executive’s conduct met the standard for
termination for Cause above and that the Board’s conduct met the standards of
good faith and satisfied the procedural and substantive conditions of this
Section 2(a) (collectively, the “Necessary Findings”).  The Executive’s costs of
the arbitration shall be advanced by the Company and shall be repaid to the
Company if the arbitrator makes the Necessary Findings.


If within sixty (60) days after receipt by the Executive of the resolution
referred to in the preceding paragraph, the Executive notifies the Company that
a dispute exists concerning the termination, the termination date of the
Executive shall be the date as finally determined by mutual written agreement of
the parties or by a final and binding arbitration award.  During the period
until the dispute is finally resolved, the Company will, in accordance with its
regular payroll procedures, continue to pay the Executive his full compensation
in effect when the notice giving rise to the dispute was given (including, but
not limited to, base salary) and continue the Executive as a participant in all
compensation, employee benefit, health and welfare and insurance plans,
programs, arrangements and perquisites in which the Executive was participating
or to which he was entitled when the notice giving rise to the dispute was
given, until the dispute is finally resolved.  Amounts paid under this Section
2(a) shall be repaid to the Company or be offset against or reduce any other
amounts due the Executive under this Agreement, if appropriate, only upon the
final resolution of the dispute.  Notwithstanding the foregoing, if the
Executive is a “specified employee” within the meaning of Section 409A of the
Code and the related Treasury Regulations and guidance thereunder (“Section
409A”) on the date of termination of the Executive’s employment with the
Company, during the six- (6-) month period following the Executive’s termination
of employment with the Company, payments to the Executive under this Section
2(a) (other than reimbursements and in-kind amounts described in Treasury
Regulation Section 1.409A-1(b)(9)(v), or any successor provision thereto) that
constitute “non-qualified deferred compensation” under Section 409A shall be
delayed and paid to the Executive on the first regularly scheduled Company
executive pay date that occurs in the seventh (7th) calendar month following the
calendar month in which the Executive’s termination of employment occurs;
thereafter, any additional payments owed to the Executive under this Section
2(a) shall be paid to the Executive ratably on the following regularly scheduled
Company executive pay dates.


(b)           “Change in Control” means any of the following:

 
 2

--------------------------------------------------------------------------------

 

 
(i)          Approval by the shareholders of the Company of the dissolution or
liquidation of the Company;


(ii)          Consummation of a merger or consolidation, or other
reorganization, with or into one (1) or more entities that are not Subsidiaries,
as a result of which less than 50% of the outstanding voting securities of the
surviving or resulting entity immediately after such reorganization are, or
shall be, owned, directly or indirectly, by shareholders of the Company
immediately before such reorganization (assuming for purposes of such
determination that there is no change in the record ownership of the Company’s
securities from the record date for such approval until such reorganization and
that such record owners hold no securities of the other parties to such
reorganization, but including in such determination any securities of the other
parties to such reorganization held by affiliates of the Company);


(iii)          Consummation of the sale of substantially all of the Company’s
business and/or assets to a person or entity which is not a Subsidiary;


(iv)          Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), but
excluding any person described in and satisfying the conditions of Rule
13d-1(b)(1) thereunder), becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 30% of the combined voting power of the Company’s then
outstanding securities entitled to then vote generally in the election of
directors of the Company; or


(v)          During any period not longer than two (2) consecutive years,
individuals who at the beginning of such period constituted the Board cease to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s shareholders, of each new Board member was
approved by a vote of at least three-fourths (3/4) of the Board members then
still in office who were Board members at the beginning of such period
(including for these purposes, new members whose election was so approved).


(c)           “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1986, as amended.


(d)           “Code” means the Internal Revenue Code of 1986, as amended.


(e)           “Disability” means that because of physical or mental illness or
disability, the Executive shall have been continuously unable to perform the
essential functions of his job with or without reasonable accommodation for a
consecutive period of at least six (6) months.

 
3 

--------------------------------------------------------------------------------

 



(f)           “Good Reason” means, following a Change in Control:


(i)           without the Executive’s express written consent, the assignment to
him of any duties materially inconsistent with his positions, duties, authority,
responsibilities or status with the Company immediately prior to such Change in
Control;


(ii)           a material demotion or a material change in the Executive’s
titles or offices as in effect immediately prior to such Change in Control;


(iii)           any removal of the Executive from or any failure to re-elect him
to any of such positions; except in connection with the termination of the
Executive’s employment for Cause, Disability or retirement or as a result of his
death or by him other than for Good Reason;


(iv)           without the Executive’s express written consent, a material
reduction by the Company in the Executive’s base salary as in effect on the date
of such Change in Control or, if greater, such greater base salary as may be in
effect from time to time subsequent to such Change in Control, provided, in each
case, that a reduction by the Company in the Executive’s base salary of ten (10)
percent or more shall be sufficient but not necessary to constitute a material
reduction by the Company in the Executive’s base salary;


(v)           the failure by the Company to continue at levels materially not
less than those in existence immediately prior to such Change in Control the
Executive’s participation in any thrift, incentive or compensation plan, or any
pension plan, in which the Executive participated immediately prior to such
Change in Control, provided that the Company may provide for participation in
substantially similar plans that provide benefits at levels materially not less
than those in existence immediately prior to such Change in Control;


(vi)           the failure by the Company to provide for the Executive’s
participation in any welfare, life insurance, health and accident or disability
plan on the same basis as those provided to executives of the Company who are
similarly situated to the Executive;


(vii)           the taking of any action by the Company which would materially
adversely affect the Executive’s participation in or materially reduce his
benefits under any single such plan or all such plans, when taken together, or
deprive him of any material fringe benefit enjoyed by him at the time of such
Change in Control (except for the acceleration of the termination dates of stock
options, restricted stock units, performance shares and other awards and rights,
if applicable, as contemplated by this Agreement), provided that the taking of
any action by the Company that reduces the economic value attributable to such
participation, benefits or fringe benefit by ten (10) percent or more shall be

 
 4

--------------------------------------------------------------------------------

 



sufficient but not necessary to constitute a materially adverse effect, material
reduction or deprivation, as applicable;


(viii)           the assignment to the Executive without his consent to a new
work location which would require an increase in the round-trip commute to work
from the Executive’s residence immediately prior to such Change in Control of
more than 40 miles per day; or


(ix)           any material breach of any material provision of this Agreement.


Notwithstanding the foregoing, the Executive shall not be entitled to terminate
his employment with the Company for Good Reason unless the following process is
followed with respect to such termination.  Within ninety (90) days following
the initial occurrence of an event that purportedly constitutes Good Reason, the
Executive shall give the Company written notice of the occurrence of such event,
setting forth the exact nature of such event and the conduct required to cure
such event.  The Company shall have thirty (30) days from the receipt of such
notice within which to cure such event (such period, the “Cure Period”).  If,
during the Cure Period, such event is cured, then the Executive shall not be
permitted to terminate his employment with the Company for Good Reason as a
result of such event.  If, at the end of the Cure Period, such event is not
cured, the Executive shall be entitled to terminate his employment with the
Company for Good Reason as a result of such event during the sixty (60) day
period following the end of the Cure Period.  If the Executive does not
terminate his employment with the Company for Good Reason during such sixty (60)
day period, the Executive shall not be permitted to terminate his employment
with the Company for Good Reason as a result of such event.


(g)           “Subsidiary” means any corporation, partnership, joint venture or
other entity in which the Company has a 50% or greater equity interest.
 
 
3.  
LIMITED RIGHT TO A SEVERANCE BENEFIT



The Executive shall be entitled to the severance benefits provided in this
Section 3 if, within twenty-four (24) months after a Change in Control (the
“Protection Period”):  (i) the Executive terminates his employment with the
Company for Good Reason or (ii) the Executive’s employment is terminated by the
Company for any reason other than (x) the Executive’s death, (y) the Executive’s
Disability or (z) Cause, in each case, for clauses (i) and (ii) immediately
preceding, provided that the Executive executes and delivers to the Company
within forty-five (45) days of the date of such termination, and lets become
effective and irrevocable, a Release in the form attached hereto as Attachment A
(“Release”):
 
 
(a)           Any restricted stock awards, restricted stock units, stock
options, stock appreciation rights or performance shares to purchase or relating
to the common stock of the Company held by the Executive on the date of such
termination, which are not then currently vested or exercisable, shall on such
date automatically become vested or


 
 5

--------------------------------------------------------------------------------

 



exercisable and shall remain exercisable for ninety (90) days thereafter
(subject to any fixed term of such award, unit, option, right or share set forth
in the document evidencing such award, unit, option, right or share).


(b)           A lump-sum severance payment equal to the sum of:


(i)           [36 (CEO)] OR [30 (President and SVP)] OR [24 (VP)] months of the
Executive’s yearly base salary in effect as of the date of such termination or,
if greater, as of the date of such Change in Control, and


(ii)           an amount equal to any incentive compensation that would be
payable to the Executive under any short or long-term incentive compensation
plan of the Company (including the Company’s Management Incentive Plan or any
successor plan thereto and the Company’s Restricted Stock Unit Plan or any
successor plan thereto), calculated at the designated award opportunity for the
Executive at the date of termination or, if greater, as of the date of such
Change in Control, and at 100% of the target performance measures, with any such
amounts otherwise payable in securities of the Company to be payable in cash,
for the period during the applicable plan year preceding the date of such
termination and for the severance period of [36 (CEO)] OR [30 (President and
SVP)] OR [24 (VP)] months following the date of such termination (such
post-termination period, the “Severance Period”), and


(iii)           an amount equal to the full cost of health and dental coverage
for the Executive (and his eligible dependents) for the Severance Period, which
amount shall be calculated based on the full cost of continued health and dental
coverage for the Executive (and his eligible dependents) under COBRA as of the
date of termination or, if greater, as of the date of such Change in Control,
and


(iv)           an amount equal to the full cost of replacement disability and
life insurance coverage for the Executive (other than travel/accident) for the
Severance Period, which cost shall be calculated as of the date of termination
or, if greater, as of the date of such Change in Control.


Subject to the limits in Section 3(e) below, payment of the foregoing lump-sum
severance payment shall be made in accordance with the Company’s regular payroll
procedures and be made to the Executive on the first regularly scheduled Company
executive pay date that occurs sixty (60) days after the termination of the
Executive’s employment, provided that the Release has become effective and
irrevocable.


(c)           The Company shall pay the Executive any benefits under the
Company’s benefit plans, including the Company’s Executive Deferred Compensation
Plan and the Company’s Supplemental Executive Retirement Plan (the “SERP”),
which are fully vested on the date of such termination, in accordance with their
terms, including with respect to applicable payment schedules and any applicable
elections; provided, however, that, if the Executive shall have reached the age
of fifty (50) by the date of such

 
 6

--------------------------------------------------------------------------------

 


termination, the Executive shall receive additional benefits under the SERP such
that the Executive shall be permitted to add to the formula for purposes of
eligibility for benefits, vesting and calculation of benefits, [6 (CEO,
President and SVP)] OR [5 (VP)] points which, at the election of the Executive,
may be applied either to an age assumption or continuous length of service
assumption or a combination thereof.


(d)           The Executive shall be entitled to reimbursement of reasonable
expenses actually incurred by the Executive directly related to outplacement
services, which reimbursement shall not exceed Thirty Thousand Dollars
($30,000).  Such reimbursement shall only be made for outplacement services
directly related to such termination.  Such expenses must be incurred not later
than the end of the second calendar year following the calendar year of such
termination.  Such expense must be submitted by the Executive to the Company as
promptly as practicable, and in no event later than required by the Company in
order for the Company to make such reimbursement no later the last day of the
third calendar year following the calendar year in which such termination
occurs.  In no event shall the Company make any such reimbursement later than
the last day of the third calendar year following the calendar year in which
such termination occurs.


(e)           Notwithstanding anything to the contrary in this Section 3, if the
Executive is a “specified employee” within the meaning of Section 409A, during
the six- (6-) month period following the Executive’s termination of employment
with the Company, payments to the Executive under this Section 3 (other than
reimbursements and in-kind amounts described in Treasury Regulation Section
1.409A-1(b)(9)(v) or any successor provision thereto) that constitute
“non-qualified deferred compensation” under Section 409A shall be delayed and
paid to the Executive on the first regularly scheduled Company executive pay
date that occurs in the seventh (7th) calendar month following the calendar
month in which the Executive’s termination of employment occurs; thereafter, any
additional payments owed to the Executive under this Section 3 shall be paid to
the Executive in the manner otherwise specified in this Section 3.  With respect
to any payment delayed pursuant to this Section 3(e), the Company shall pay the
Executive, on the day on which such delayed payment is made to the Executive,
interest on such delayed payment for the period of such delay at the applicable
federal rate provided for in Section 1274(d) of the Code for the month in which
such delayed payment otherwise would have been made.


(f)           For purposes of this Agreement, the Executive will be deemed to
not have terminated employment with the Company unless the Executive has
incurred a Separation from Service.  “Separation from Service” means the
termination of the Executive’s employment by the Company if the Executive dies,
retires or otherwise has a termination of employment with the Company; provided
that the Executive’s employment relationship is treated as continuing intact
while on military leave, sick leave or other bona fide leave of absence if the
period of such leave does not exceed six (6) months or longer, if the
Executive’s right to reemployment is provided either by statute or by
contract.  A leave of absence constitutes a bona fide leave of absence only if
there is a reasonable expectation that the Executive will return to perform
services for the Company.  If the period of leave exceeds six (6) months and the
Executive does not

 
 7

--------------------------------------------------------------------------------

 



retain a right to reemployment under an applicable statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six- (6-) month period.  Notwithstanding the foregoing, where a
leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the employee to be unable to perform the duties of his or her position of
employment, or any substantially similar position of employment, a twenty-nine
(29-) month period of absence may be substituted for such six- (6-) month
period.  For purposes of this paragraph, the term “Company” includes all other
organizations that together with the Company are part of a control group of
organizations under Section 414(b) and Section 414(c) of the Code.  Whether an
Executive has incurred a Separation from Service shall be determined based in
accordance with Section 409A.  Additionally, if the Executive ceases to work as
an Executive, but is retained to provide services as an independent contractor
of the Company, the determination of whether the Executive has incurred a
Separation from Service shall be determined based in accordance with Section
409A.


4.  
CERTAIN REDUCTION OF PAYMENTS BY THE COMPANY



In the event that it is determined that any payment or distribution by the
Company to the Executive or for the Executive’s benefit, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
pursuant to or by reason of any other agreement, policy, plan, program or
arrangement, including without limitation any stock option or restricted stock
or similar right, or the lapse or termination of any restriction on or the
vesting or exercisability of any of the foregoing (a “Payment”), would be
subject to the excise tax imposed by Section 4999 of the Code (or any successor
provision thereto), by reason of being considered “contingent on a change in the
ownership or effective control” of the Company, within the meaning of Section
280G of the Code (or any successor provision thereto) or to any similar tax
imposed by state or local law, or any interest or penalties with respect to such
tax (such tax or taxes, together with any such interest and penalties, being
hereafter collectively referred to as the “Excise Tax”),  then the Payment shall
be reduced by the Company in a manner determined by the Company to be $1.00 less
than three (3) times the Executive’s base amount (as defined in Section 280G of
the Code) so that no portion of the Payment shall be subject to the Excise Tax,
provided that the Company shall make such reduction only if such reduction would
effect, on an after-tax basis, a Payment that is greater than the Payment that
would be made if no such reduction were effected.  The Executive shall be
permitted to provide the Company with written notice specifying which of the
Payments will be subject to reduction or elimination; provided, however, that to
the extent that the Executive’s ability to exercise such authority would cause
any Payment to become subject to any taxes or penalties pursuant to Section
409A, or if the Executive does not provide the Company with any such written
notice, the Company shall reduce or eliminate the Payments by first reducing or
eliminating the portion of the Payments that are payable in cash and then by
reducing or eliminating the non-cash portion of the Payments, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time. Except as set forth in the preceding sentence, any notice

 
 8

--------------------------------------------------------------------------------

 

 
given by the Executive pursuant to the preceding sentence shall take precedence
over the provisions of any other plan, arrangement or agreement governing the
Executive’s rights and entitlements to any benefits or compensation.
 
5.  
ARBITRATION AND LITIGATION



Any dispute, controversy or claim arising out of or in respect to this Agreement
(or its validity, interpretation or enforcement) or the subject matter hereof
must be submitted to and settled by arbitration conducted before a single
arbitrator or, at the election of the Company or the Executive, a panel of
arbitrators (chosen from a list of arbitrators provided by the American
Arbitration Association with each party hereto taking alternate strikes and the
remaining arbitrator or arbitrators, as applicable, hearing the dispute).


By agreeing to arbitrate all disputes related to this Agreement, the Company and
the Executive acknowledge, among other things, that they are waiving the right
to have the dispute heard by a court of law or equity and the right to a jury
trial.


The arbitration will be conducted in Clark County, Nevada, in accordance with
the then current rules of the American Arbitration Association or its
successor.  The arbitration of such issues, including the determination of any
amount of damages suffered, will be final and binding upon the parties to the
maximum extent permitted by law.  The decision of the arbitrator or the panel,
as applicable, shall be in writing and signed by the arbitrator.  A copy of the
arbitrator’s or the panel’s decision, as applicable, will be provided to each
party.  The arbitrator or panel, as applicable, in such action will not be
authorized to change or modify any provision of this Agreement.  Judgment upon
the award rendered by the arbitrator or the panel, as applicable, may be entered
by any court having jurisdiction thereof.  The parties consent to the
jurisdiction of the Supreme Court of the State of Nevada and of the U.S.
District Court for the District of Nevada for all purposes in connection with
arbitration, including the entry of judgment of any award.


The Company shall advance the arbitrator’s or the panel’s fees, as applicable,
subject to the provisions of Section 2(a), however, the arbitrator or the panel,
as applicable, will award reasonable legal fees and expenses (including
arbitration costs) to the prevailing party upon application therefor.  The
non-prevailing party may thus incur greater expenses under arbitration than
under traditional court litigation.


Except as may be necessary to enter judgment upon the award or to the extent
required by applicable law, all claims, defenses and proceedings (including,
without limiting the generality of the foregoing, the existence of the
controversy and the fact that there is an arbitration proceeding) shall be
treated in a confidential manner by the arbitrator or the panel, as applicable,
the parties and their counsel, and each of their agents and employees, and all
others acting on behalf or in concert with them.  Without limiting the
generality of the foregoing, no one shall divulge to any third party or person
not directly involved in the arbitration, the contents of the pleadings, papers,
orders, hearings, trials, or awards in the arbitration, except as may be
necessary to enter

 
 9

--------------------------------------------------------------------------------

 
 
judgment upon an award as required by applicable law.  Any court proceedings
relating to the arbitration hereunder, including, without limiting the
generality of the foregoing, to prevent or compel arbitration to perform,
correct, vacate or otherwise enforce an arbitration award, shall be filed under
seal with the court, to the extent permitted by law.
 
6.  
BENEFITS AND BINDING EFFECT



This Agreement shall inure to the benefit of and be binding upon the Company,
its successors and assigns, including but not limited to any corporation, person
or other entity which may acquire all or substantially all of the assets and
business of the Company or any corporation with or into which the Company may be
consolidated or merged, and the Executive, his heirs, executors, administrators
and legal representatives, provided that the obligations of the Executive
hereunder may not be delegated.


7.  
OTHER AGREEMENTS



The Executive represents that the execution and performance of this Agreement
will not result in a breach of any of the terms and conditions of any employment
or other agreement between the Executive and any third party.


Provided that the Company duly performs all of its obligations (if any) arising
by virtue of a termination of employment of the Executive, the Executive will
not publicly disparage the Company or its officers, directors, employees or
agents and will refrain from any action which could reasonably be expected to
cause material adverse public relations or embarrassment to the Company or to
any of such persons.  Similarly, the Company (including its officers, directors,
employees and agents) will not disparage the Executive and will refrain from any
action which could reasonably be expected to result in embarrassment to the
Executive or to materially and adversely affect his opportunities for
employment.  The preceding two (2) sentences shall not apply to disclosures
required by applicable law, regulation or order of a court or governmental
agency.


The Company may withhold from any amounts payable under this Agreement all
federal, state, local and foreign taxes as may be required to be withheld
pursuant to any applicable law or regulation.


8.  
NOTICES



All notices or other communications relating to this Agreement shall be in
writing and delivered personally or sent by registered or certified mail,
postage prepaid and return receipt requested, to the party concerned at the
address set forth below:





 
If to the Company, to:
Southwest Gas Corporation
     
5241 Spring Mountain Road
     
Las Vegas, Nevada 89150
     
Attn:  General Counsel
 

 
 
 
 
 10

--------------------------------------------------------------------------------

 


 
If to the Executive, to:
[•]
 




Either party may change the address to which notices are to be sent to it by
giving ten (10) days written notice of such change of address to the other party
in the manner provided above for giving notice.  Notices will be considered
delivered on the date of personal delivery or on the date of deposit in the
United States mail in the manner provided for giving notice by mail.
 
9.  
EXECUTIVE ACKNOWLEDGMENT AND SECTION 409A



The Executive acknowledges and agrees that he has consulted with and relied
exclusively on his own counsel regarding the tax effects of this Agreement and
that the Company shall have no liability or obligation with respect to any tax
imposed by Section 409A, or other Code section, on the Executive as a result of
the transactions and payments contemplated by this Agreement.


The parties agree that this Agreement shall be construed and interpreted to the
maximum extent possible to comply with Section 409A.


10.  
ENTIRE AGREEMENT



The entire understanding and agreement between the parties has been incorporated
into this Agreement, and this Agreement supersedes all other agreements,
negotiations, and understandings between the Executive and the Company with
respect to the subject matter hereof (including any prior change in control
agreements between the Executive and the Company).  This Agreement may not be
amended orally, but only by an agreement in writing signed by both parties.


11.  
GOVERNING LAW



This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Nevada.  It is intended by the parties that this Agreement be
interpreted in accordance with its fair and simple meaning, not for or against
either party, and neither party shall be deemed to be the drafter of this
Agreement.


12.  
CAPTIONS; COUNTERPARTS



The section headings and captions included herein are for convenience and shall
not constitute a part of this Agreement.


This Agreement may be executed simultaneously in two (2) or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one (1) and the same Agreement.

 
 11

--------------------------------------------------------------------------------

 

 
13.  
SEVERABILITY



If any portion or provision of this Agreement is determined by arbitration or by
a court of competent jurisdiction to be invalid, illegal or unenforceable, the
remaining portions or provisions hereof shall not be affected.


IN WITNESS WHEREOF, this Change in Control Agreement has been executed by the
parties hereto as of the date first written above.





 
SOUTHWEST GAS CORPORATION
                     
By:________________________________
   
                 [•]
   
                 Chief Executive Officer
 





 

 
EXECUTIVE:
                     
___________________________________
   
[•]
 


 
 
12


